UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 25, 2013 Nash-Finch Company (Exact name of Registrant as specified in its charter) Delaware 0-785 41-0431960 (State or other jurisdictionof incorporation) (CommissionFile Number) (I.R.S. EmployerIdentification No.) 7600 France Avenue South, Minneapolis, Minnesota 55435 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (952) 832-0534 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On July 25, 2013, Nash-Finch Company (Nash Finch) issued a press release announcing its results for the twelve weeks ended June 15, 2013. The press release by which these results were announced is furnished herewith as Exhibit 99.1. The press release (including the schedules attached thereto) includes four financial measures that are considered non-GAAP financial measures for purposes of the SECs Regulation G  Adjusted Consolidated EBITDA, Adjusted EPS, Consolidated EBITDA, Adjusted Net Earnings and Total Leverage Ratio.Each of these financial measures is defined in the press release and, as required by Regulation G, Nash Finch has disclosed in the press release information regarding the GAAP financial measures which are most directly comparable to each of these non-GAAP financial measures, and reconciling information between the GAAP and non-GAAP financial measures.Relevant reconciling information is also provided on the Investor Relations portion of our website, under the caption Presentations  Supplemental Financial Information. These non-GAAP financial measures are included in the press release because Nash Finch management believes that these measures provide useful information to investors because of their importance to the measurement of operating performance and is a metric used to determine payout of performance units pursuant to our Short-Term and Long-Term Incentive Plans.The Company also believes investors find the information useful because it reflects the resources available for strategic investments including, for example, capital needs of the business, strategic acquisitions and debt service. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. The following exhibit is furnished as part of this Current Report on Form 8-K: Exhibit No. Description 99.1 Press Release issued by the registrant, dated July 25, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NASH-FINCH COMPANY Date: July 25, 2013 By: /s/ Robert B. Dimond Name: Robert B. Dimond Title: Executive Vice President and Chief Financial Officer 2 NASH-FINCH COMPANY EXHIBIT INDEX TO CURRENT REPORT ON FORM 8-K Exhibit No. Description Method of Filing 99.1 Press Release, issued by the Registrant, dated July 25, 2013 Furnished herewith 3
